Name: Commission Regulation (EEC) No 57/81 of 1 January 1981 on transitional measures to be taken, on account of the accession of Greece, in respect of trade in agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 4/43 COMMISSION REGULATION (EEC) No 57/81 of 1 January 1981 on transitional measures to be taken, on account of the accession of Greece, in respect of trade in agricultural products Whereas the measures provided for in this Regulation are in accordance with the opinion of all relevant management committees , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ('), and in particular Article 73 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 49/ 81 of 1 January 1981 on methods of administrative cooperation to safeguard during the transitional period the free movement of goods between Greece and the other Member States ( 2), provides in particular transitional measures for goods sent from Greece to the Community of Nine or from the Community of Nine to Greece before the entry into force of the Act of Accession of Greece ; whereas these provisions present problems in regard to agri ­ cultural products which have received export refunds ; Whereas , for simplification , a system can be applied the basis of which is that operations begun before entry into force of the Act of Accession shall remain subject either to the provisions which existed , before entry into force of the Act of Accession , for trade carried out under the agreement establishing an association between the Community and Greece , or to the provisions relating to trade between the Community and non-member countries ; whereas , for the beef and veal and pigmeat sectors , it is desirable for reasons of market management to make all imported products subject to the same tax system ; Whereas taking into account in particular the import charges in Greece before 1 January 1981 , speculative movements of certain products may have begun to take place ; whereas measures should be taken to prevent such products from qualifying twice for an export refund ; Whereas this Regulation does not prejudice any special transitional measures which may be adopted , in certain product sectors and in particular in the wine sector ; Agricultural products which , on or before 31 December 1980 , have been subject in the Community of Nine to the completion of customs export formalities or to placing under one of the arrangements provided for in Articles 4 and 5 of Regulation (EEC) No 565 / 80 ( 3 ) and which are imported into Greece after this date shall be subject : ( a) in the Community of Nine to the provisions applicable until 31 December 1980 under the systems of export refunds and monetary compensatory amounts and , where appropriate, concerning export licences and advance fixing certificates including the control procedures provided for in Article 10 of Regulation (EEC) No 223 /77 ( 4 ); (b) in Greece , notwithstanding the provisions of Regulation (EEC) No 49/ 81 :  to the arrangements applicable to trade between the Community of Nine and Greece on 31 December 1980 if the products in question are accompanied by a movement certificate AGl or AG3 ,  to the arrangements applicable to trade with non-member countries in all other cases . Article 2 Agricultural products which are exported from Greece before 1 January 1981 and which are imported into the Community of Nine on and after this date shall be subject in the Community of Nine , (') OJ No L 291 , 19 . 11 . 1979 , p. 17 . ( 2 ) See page 1 of this Official Journal . (') OJ No L 62 , 7 . 3 . 1980 , p . 5 . ( J ) OJ No L 38 , 9 . 2 . 1977 , p . 20 . No L 4/ 44 Official Journal of the European Communities 1 . 1 . 8 13 as the obligatory country of destination and applied for as from 1 November 1980 , cancelled in respect of quantities unused . The security corresponding to the said quantities shall be released . notwithstanding the provisions of Regulation (EEC) No 49/ 81 :  to the arrangements applicable to trade betweefi the Community of Nine and Greece on 31 December 1980 if the products in question are accompanied by a movement certificate AGl or AG3 ,  to the arrangements applicable to trade with non ­ member countries in all other cases . Article 4 Article 3 Products as referred to in Articles 1 , 2 and 3 which , on and after 1 January 1981 , are imported into either Greece or the Community of Nine and which are accompanied by a movement certificate AGl or AG3 , or by a T2 L or T2 L GR document issued sub ­ sequently, shall not be subject to the presentation of an import licence . Article 5 1 . Notwithstanding Articles 1 and 2 , products within the beef and veal and pigmeat sectors :  which have been subject , in the Community of Nine on or before 31 December 1980 , to the completion of customs export formalities or to placing under one of the arrangements provided for in Articles 4 and 5 of Regulation (EEC) No 565 / 80 and which are imported into Greece after this date , shall be subject in Greece to the arrangements applicable to trade with non ­ member countries ,  exported from Greece before 1 January 1981 and imported into the Community of Nine on and after this date , shall be subject in the Community of Nine to the arrangements applicable to trade with non-member countries . 2 . Those concerned may, on written application which must reach the competent agency not later than 31 January 1981 , have export licences for products within subheading 02.01 A II of the Common Customs Tariff, showing Greece in Section 1 . Products listed in the Annex for which the customs export formalities , for export from Greece to a non-member country , are completed during the first six months of 1981 may qualify for an export refund only if they are of Greek origin . 2 . Products listed in the Annex which are not of Greek origin cannot, during the period referred to in paragraph 1 , be placed in Greece under one of the arrangements provided for in Articles 4 and 5 of Regulation (EEC) No 565 / 80 . Article 6 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The Preisdent Roy JENKINS 1 . 1 . 81 Official Journal of the European Communities No L 4/45 ANNEX Sector CCT heading No Remarks Milk and milk products 04.01 04.02 04.03 04.04 ex 23.07 B Products as specified in Article 1 of Regulation (EEC) No 804/68 Pigmeat 01.03 All 02.01 A III a) 02.06 B 16.01 16.02 A II 16.02 B III a) 01.02 A 02.01 All 16.02 B III b) 1 Beef and veal Eggs and poultrymeat 01.05 02.02 04.05 A I 04.05 B I Oils and Fats Fishery products Cereals and Rice 15.07 A 12.01 B 03.01 B 10.01 A 10.02 10.03 10.06 B 11.01 11.02 11.07 11.08 A 11.09 17.02 B 21.07 F II 23.02 A 23.03 A I ex 23.07 B Products as specified in Annex A to Regulation (EEC) No 2727 /75 Tobacco Except varieties Xanti-Yaka Perustitza and Erzegovina Products processed from Fruit and vegetables 24.01 08.11 E 20.04 ex 20.06 A ex 20.07 Hazelnuts (fruit of Corylus avellana), not including mixtures Products as specified in Article 1 of Regulation (EEC) No 516 /77 Fruit and vegetables 08.02 A I 08.02 B 08.02 C 08.04 A I 08.05 A II 08.05 B 08.05 G